Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Amendment
	Upon consideration of the amended Claim 1, the previous rejection thereto under 35 U.S.C. 112(a) is rendered moot and is thus withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  “embodied as conical grinder” should read “embodied as a conical grinder.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 4,634,061) in view of Ripple (US 3,542,178).
	Regarding Claim 1, Williams discloses (Figures 3 and 7) an electric motor operated kitchen appliance comprising: a base unit (base 14) having an electric motor (electric motor drive 16); a preparation vessel (working bowl 12) that is configured to be connected to the base unit; a rotating element (vertical tool drive shaft 24) protruding from the preparation vessel, said rotating element being configured to be rotationally driven by the electric motor (column 3 line 67 – column 4 line 1); a grinder (grinding apparatus 30) formed from a grinding element (grinder section 85 of rotor 70) and a grinding area (grinding zone 58) of a grinding vessel (grinding attachment 10) held on the preparation vessel, wherein the grinding element is connected to the rotating element via a coupling element (socket portion 106 comprising socket 108 with opposed flats 112 that interlock with opposed flats 110 on shaft 24 and which couples to grinder section 85 at mating joint 104; column 4 lines 29-34) having a carrier element (socket 108) configured for connecting the rotating element (column 8 lines 29-34; socket 108 connects to vertical tool drive shaft 24), and wherein the coupling element spaces the grinding element from the rotating element with respect to an axial direction of the rotating element (column 8 lines 24-39: shaft 24 extends almost up to head 96 of rotor mounting shaft 90, and mates with socket 108 of socket portion 106; since both the head 96 and the socket portion 106 are axially spaced from grinder section 85, as is clearly shown in 
Williams does not disclose that the coupling element has a spring element configured for connecting the grinding element. Ripple teaches (Figure 1) an electric motor operated kitchen appliance comprising a food processing tool (cutters 8 and 10) and a rotating element (cutter mounting shaft 6), wherein the food processing tool is connected to the rotating element via a coupling element having a spring element (flexible coupling member 16). The spring element is made from a flexible elastomeric material (column 2 lines 5-11) and mates with a rigid coupling member (coupling member 12; column 2 lines 34-36). Having a spring element made from this material allows the coupling element to be able to withstand impact and deaden sound during operation of the appliance (column 2 lines 7-9). Williams is silent to the materials used for the disclosed coupling element, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device in the kitchen appliance disclosed by Williams such that it is made from a flexible elastomeric material in the area in which it couples with the grinding element and thus has a spring element configured for connecting the grinding element, in order for the rotating element to be able to withstand impact and deaden sound during operation, as taught by Ripple. Examiner note: when the combination of Williams and Ripple is made, the structure of the coupling element disclosed by Williams is maintained, but the material used to make the section that mates with grinder section 85 at mating joint 104 as indicated in Annotated Figure 3 below is modified to be the flexible elastomeric material taught by Ripple to form a spring element. When this is done, due to the shape of this section of the coupling element, the spring 

    PNG
    media_image1.png
    260
    448
    media_image1.png
    Greyscale

Williams Annotated Figure 3
Regarding Claim 2, Williams discloses (Figure 7) the grinding element (grinding section 85 of rotor 70) protrudes into the grinding vessel (grinding attachment 10), wherein the grinding area (grinding zone 58) surrounds the grinding element in a circumferential direction, so that the grinding element rotates in response to a grinding operation inside the grinding area (see arrow 75 in Figure 4).
Regarding Claim 3, Williams discloses (Figure 3) that the grinder is embodied as conical grinder (conical chute 33).
Regarding Claim 4, Williams discloses (Figure 3) that the grinding vessel (grinding attachment 10) is arranged in the preparation vessel (working bowl 12).

Regarding Claim 6, with reference to the aforementioned combination of Williams and Ripple, the spring element (see Williams Annotated Figure 3 above) provides a range of motion both parallel to a longitudinal extension of an axis of rotation of the rotating element and perpendicular thereto. Examiner note: since the purpose of the flexible material is to absorb impact during operation of the appliance (Ripple column 2 lines 7-9), it is obvious that it provides some amount of range of motion both parallel to a longitudinal extension of an axis of rotation of the rotating element and perpendicular thereto, because if this was not the case it would not be effective at allowing the coupling device to withstand impact.
Regarding Claim 9, Williams discloses (Figure 3) that the grinding vessel (grinding attachment 10) has a plurality of separate chambers for accommodating base products to be ground (hopper 32) and/or for accommodating grinding material (working bowl 12). Examiner note: the claim as set forth does not require the grinding vessel and by extension the plurality of separate chambers to be completely separable from the preparation vessel, so the working bowl 12 disclosed by Williams that receives the grinding material after it passes through the grinder (grinding apparatus 30) meets the limitation of the claim.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Ripple as applied to Claim 1 above, and further in view of Sontheimer (US 4,200,244).
Regarding Claim 7, Williams is silent to the rotating element (Figure 3, tool drive shaft 24) having a blade set; however, Williams does state that a plurality of food processing tools 
Regarding Claim 8, with reference to the aforementioned combination of Williams, Ripple, and Sontheimer, due to the nature of the connection between the carrier element (Williams Figure 3, socket 108) and the rotating element (Williams Figure 3, tool drive shaft 24), when the rotating element is equipped with the blade set taught by Sontheimer as discussed above, the carrier element is secured between adjacent blades of the blade set.

Response to Arguments
Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive. The amendments to Claim 1 do not set the claimed invention apart from the prior art of record, as discussed in detail above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERESA A GUTHRIE/             Examiner, Art Unit 3725       

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725